Rugg, C. J.
These are bills in equity brought by municipalities against the commissioner of banks, who is in possession of the Tremont Trust Company under authority of G. L. c. 167, §' 22. The plaintiffs were depositors in that institution when it was closed on February 17, 1921. They seek to establish a preference for themselves in the payment of their claims over other depositors. Every contention put forward in behalf of the plaintiffs is settled adversely to them by Commonwealth v. Commissioner of Banks, ante, 244, just decided. In each case the entry must be

Decree dismissing bill affirmed.